Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to non-elected Species I without traverse.  Accordingly, claims 1-3 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Hosang Lee on 6/30/2022.

The application has been amended as follows: 
4. (Currently Amended) A multi point projection welding method comprising: 
	loading a component panel having one or more protrusions formed thereon onto a vehicle body panel, such that one or more protrusions of the component panel contacts the vehicle body panel at one or more welding positions; 
	applying pressure to a first side of the component panel at a first contact position using a vehicle body pressurizing tip, and applying pressure to a second side of the component panel at a second contact position using a component pressurizing tip while the component panel and the vehicle body panel contact each other; and 
	supplying current to the vehicle body pressurizing tip and the component pressurizing tip, such that one or more protrusions of the component panel and a portion of the vehicle body panel that contacting one or more protrusions are welded onto each other while the vehicle body pressurizing tip and the component pressurizing tip apply pressure to the component panel, 
	wherein [[a]] the first contact position between the first side of the component panel and the vehicle body pressurizing tip is different from each contact position of one or more protrusions contacting the vehicle body panel, the vehicle body pressurizing tip is not aligned with any of the one or more protrusions; 
	wherein [[a]] the second contact position between the second side of the component panel and the component pressurizing tip is different from each contact position of one or more protrusions contacting the vehicle body panel, the component pressurizing tip is not aligned with any of the one or more protrusions; and 
	wherein the one or more welding positions are located between the first contact position and the second contact position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 4-6 are indicated.
Reference Kimura (US 4,427,869) is the closest prior art. Kimura teaches a welding method comprising: loading a first panel having one or more protrusions onto a second panel; applying pressure to a first side of the first panel using a first electrode tip, and applying pressure to a second side of the first panel using a second electrode; supplying current to the first and second electrodes to weld the one or more protrusions on to the second panel. However, Kimura does not teach or suggest the limitation of: the first contact position between the first side of the component panel and the vehicle body pressurizing tip is different from each contact position of the one or more protrusions contacting the vehicle body panel, the vehicle body pressurizing tip is not aligned with any of the one or more protrusions; wherein the second contact position between the second side of the component panel and the component pressurizing tip is different from each contact position of the one or more protrusions contacting the vehicle body panel, the component pressurizing tip is not aligned with any of the one or more protrusions; and wherein the one or more welding positions are located between the first contact position and the second contact position. In addition, one ordinary skill in the art would not found obvious teaching or motivation among reference Kimura with other reference to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761